DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 11/19/2021.
AMENDMENT TO THE CLAIMS
Claims 17-21 are canceled.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: restored image generation unit, a storage unit that stores the plurality of projection patterns, a magnification unit that reads the plurality of projection patterns from the storage unit and magnifies the plurality of projection patterns according to a distance of the Page 3 of 11Customer No.: 31561 Docket No.: 74785-US-822-PCT(CA) Application No.: 16/442,551 subject, a display unit, a magnification ratio acquisition unit ; a combined image generation unit in claims 1-9 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a directional sensor that has a light receiving surface close to which the pattern mask is provided, receives a projection image of the pattern mask with light from a subject through the pattern mask, divides the light incident on the pattern mask from the subject into a plurality of azimuthal regions with different directions, and acquires a plurality of the projection images corresponding to the plurality of divided azimuthal regions; and a restored image generation unit that restores and generates a plurality of images of the subject corresponding to the plurality of azimuthal regions from the plurality of acquired projection images.”
As of claims 2-16: Claims 2-16 depend from Claim 1 and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naruse et al. (US  ) teachesan image of high image quality can be acquired (reconstructed) in the imaging system configured to include the imaging apparatus by acquiring first and second projected images using Fresnel zone plates having different phases of local spatial frequencies. In addition, the design parameters (pitches and the areas of the Fresnel zone plates, the number of pixels of image sensors, a distance between the Fresnel zone plates and the image 
the prior art of  Sugiyama (US 2014/0049451) discloses [0004] FIGS. 26A and 26B are diagrams showing an example of a diffraction pattern to be displayed on a liquid crystal panel by a CGH method, and an example of an image to be visibly recognized by the user. FIG. 26A shows an example of an original image 401. FIG. 26B shows an example of a diffraction pattern 402 generated from the original image 401. The diffraction pattern 402 is displayed on a phase modulation type liquid crystal panel or the like, the liquid crystal panel is irradiated by laser light, and the laser light is diffracted, whereby the user can visibly recognize the original image 401, based on which the diffraction pattern 402 is generated... The prior art of Horikoshi (US6246796) discloses that by again executing an identical Fourier transform with respect to the projected image which is in terms of a complex number. The prior art of Rosen (US 2010/0060962) discloses a convolution of received electromagnetic radiation from object's cross section and a Fresnel Zone Plate. The prior art of Tajima (US 10649118) discloses a first lattice pattern that is comprised from several concentric circles having pitches which are inversely proportion to the distance from the origin of a normal coordinate. The prior art of Shimano (US10423002) discloses a modulator uses Fresnel grid pattern to intensity- modulate the light having passed through the lattice pattern. The prior art of Tajima (US 2019/0278006) discloses a plurality of concentric circles having pitches which are inversely proportional to the distance from the origin point of at least one reference coordinate, the concentric circles do not overlap with each other within the grating pattern. Thus, while many references teaches computation of image data with imaginary part, real part, Fourier transformation and Fresnel zone plate and/or concentric circle with different phases, none of the references alone or in combination, provide a motivation to teach: “a projected image input unit that inputs a projected image formed by light incident on a Fresnel zone plate from a subject; a 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697